EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher McDonald on 09/07/2022. 

The application has been amended as follows:  Replace all claims with the following: 
1. (Currently Amended) A method for controlling movement of an elevator car in an elevator, wherein the elevator comprises the elevator car arranged to travel vertically in a hoistway along at least one guide rail, and a suspension roping for suspending the car during travel thereof in the hoistway, the elevator car comprising an openable door in a doorway leading to an inside space of the elevator car, and a park brake for holding the elevator car immovable at a landing, the park brake being mounted on the elevator car, the method comprising:
driving the elevator car vertically to a landing; 
activating the park brake mounted on the car; 
holding the car immovable at the landing with the park brake mounted on the elevator car, said holding comprising compressing at least one guide rail by compression members of the park brake with a compression force having a first value; 
opening a door for allowing loading and/or unloading of the elevator car;
maintaining the door open for allowing loading and/or unloading of the elevator car while the car is held immovable; 
starting closing movement of said door; and
after said starting closing movement of said door:
relieving the park brake for allowing the elevator car to start to move vertically, said relieving comprising reducing the compression force of the park brake to be smaller than said first value, such that the compression members start sliding vertically against the guide rail; 
maintaining compression with the compression force having a value smaller than said first value, allowing the compression members to continue to slide vertically against the guide rail; and 
thereafter removing the compression force.      

2. (Currently Amended) The method according to claim 1, wherein said removing the compression force is performed only if one or more predefined criteria are met.

3. (Previously Presented) The method according to claim 2, wherein said one or more predefined criteria include: 
the door of the elevator car is fully closed; and/or 
the vertical movement of the car has stopped.

4. (Previously Presented) The method according to claim 1, wherein during the maintaining, the compression force of the park brake is reduced further.

5. (Currently Amended) The method according to claim 1, wherein the compression force is reduced progressively such that the value of the compression force is smallest when the removing of the compression force is performed.

6. (Currently Amended) The method according to claim 1, further comprising: 
monitoring car movement, by aid of at least one acceleration sensor mounted on the car; and 
the park brake is controlled based on the car movement.

7. (Currently Amended) The method according to claim 1, wherein said park brake is controlled based on car movement such that at least one of the following criteria is satisfied: 
car movement speed does not exceed a predetermined threshold speed; 
car acceleration does not exceed a predetermined threshold acceleration; and
car deceleration does not exceed a predetermined threshold deceleration.

8. (Currently Amended) The method according to claim 1, wherein the park brake further comprises: 

a mover configured to move the compression members relative to each other.

9. (Previously Presented) The method according to claim 8, wherein the mover comprises a motor.

10. (Previously Presented) The method according to claim 9, wherein said mover comprises a screw jack operable to move, by screwing, the compression members towards each other, and away from each other.

11. (Previously Presented) The method according to claim 9, wherein said reducing the compression force of the park brake is performed by reducing torque of the motor.

12. (Previously Presented) The method according to claim 1, wherein the reducing the compression force of the park brake is started already before the door of the elevator car is fully closed.

13. (Previously Presented) The method according to claim 1, wherein said maintaining compression is maintained with a compression force smaller than said first compression force, at least until the vertical movement of the elevator car has stopped.

14. (Previously Presented) The method according to claim 10, wherein said screw jack comprises: 
a first externally threaded screwing member; and
a second internally threaded screwing member, surrounding said first externally threaded screwing member and being rotatable thereto, threads of the first externally threaded screwing member and the second internally threaded screwing member forming counterparts for each other.

15. (Previously Presented) The method according to claim 9, wherein the motor is an electric servo motor.

16. (Previously Presented) The method according to claim 10, wherein the motor is an electric motor, and the torque by which the motor rotates the screw jack is adjustable to one or a plurality of torque values between zero and full torque of the motor.  

17. (Currently Amended) The method according to claim 1, wherein said first value of the compression force is the maximal compression force of the park brake. 

18. (Currently Amended) The method according to claim 1, wherein the park brake comprises a force sensor for sensing the compression force of the brake, and the park brake is controlled based on the compression force of the brake. 

19. (Previously Presented) An elevator configured to perform the method defined in claim 1.

20. (Previously Presented) The method according to claim 2, wherein during the maintaining, the compression force of the park brake is reduced further.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The method for controlling movement of an elevator car of the claimed invention comprises all the limitations of claim 1, specifically, relieving a brake for allowing an elevator car to start to move vertically comprising reducing a compression force of the one park brake to be smaller than a first value such that compression members start sliding vertically against a guide rail and maintaining compression with the compression force having a smaller value than said first value, allowing the compression members to continue to slide vertically against the guide rail and thereafter removing the compression force is not taught, suggested, nor obvious over prior arts of record.
KR 10-2021-0059380 to Park Keun Dong teaches a holding brake that activates and deactivates with an actuator but does not teach the holding brake maintaining a smaller compression force allowing vertical sliding against the guide rail and thereafter removing the compression. 
US Patent No. 10,737,905 to Bhosale et al teaches a holding brake that gradually applies braking force via hydraulics for a smooth stop but does not teach the holding brake maintaining a smaller compression force allowing vertical sliding against the guide rail and thereafter removing the compression.
DE 20 2015 104 095 to Misselhorn teaches a holding brake that activates and deactivates with a hydraulic actuator but does not teach the holding brake maintaining a smaller compression force allowing vertical sliding against the guide rail and thereafter removing the compression.
US Patent Application Publication No. 2016/0280511 to Anderson et al teaches an elevator controller for adjustable holding brakes that determine brake wear but does not teach the holding brakes maintaining a smaller compression force allowing vertical sliding against the guide rail and thereafter removing the compression.
US Patent Application Publication No. 2015/0259175 to West et al teaches a holding brake that activates and deactivates with an actuator but does not teach the holding brake maintaining a smaller compression force allowing vertical sliding against the guide rail and thereafter removing the compression.
US Patent Application Publication No. 2013/0277152 to Fargo et al teaches a holding damper that activates and deactivates with an actuator but does not teach the holding brake maintaining a smaller compression force allowing vertical sliding against the guide rail and thereafter removing the compression.
US Patent Application Publication No. 2013/0213750 to Meierhans et al teaches a holding brake that gradually applies braking force via hydraulics for a smooth stop but does not teach the holding brake maintaining a smaller compression force allowing vertical sliding against the guide rail and thereafter removing the compression.
US Patent Application Publication No. 2011/ 0226560 to Husmann teaches a holding brake that activates and deactivates with an actuator but does not teach the holding brake maintaining a smaller compression force allowing vertical sliding against the guide rail and thereafter removing the compression.
US Patent No. 6,193,026 to Sevilleja et al teaches a holding brake that gradually applies braking force via hydraulics for a smooth stop but does not teach the holding brake maintaining a smaller compression force allowing vertical sliding against the guide rail and thereafter removing the compression.
EP 1 067 084 to De Angelis et al teaches a holding brake that activates and deactivates with an actuator but does not teach the holding brake maintaining a smaller compression force allowing vertical sliding against the guide rail and thereafter removing the compression.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654